Thereupon the Criminal Court, Judge James Dunlop presiding, rendered the following judgment:
That the said Joseph N. Fearson be fined, forfeit and pay to the United States as well the sum of $30 for the offense aforesaid as the costs of the suit.
*49Before the jury retired, the defendant, by his attorney, filed in court the following bill of exceptions :
In this case the United States offered in evidence the charter of Georgetown and also a resolution of the corporation of Georgetown* and offered evidence tending to prove that the traverser disturbed and interrupted the judges of election as charged in the indictment. It also appeared from the evidence that John Cox, the mayor of Georgetown, one of the judges of election, was present at the election, from the opening of the polls to the closing of the same, but that he then retired, and that at the time of the interruption of the judges of election who were then counting the votes, the mayor of Georgetown, one of the judges of election, was absent, but that all the other judges of election were present at the time of the interruption. Whereupon the traverser prayed the court to instruct the jury, that such being the case the said judges of election were not legally in session, and that the traverser on that ground was entitled to an acquittal, which said instructions the court refused. The traverser excepts and prays the court to sign this bill of exceptions, which is accordingly done this 27th of October, 1841.
After argument of counsel the judgment of the Criminal Court was affirmed.

Reso]ved by the board of aldermen and board of common council of the corporation of Georgetown that John I. Stull, Charles C. Eckle, John Myers, Louis Carbery and Judson Mitchell, or a majority of them, be and that are hereby appointed judges of the next general election, and of all elections which may be necessary to be held until the fourth Monday of February, 1842.
H. Addison, Pres. Board of Common Council,
Clemt. COX, Recorder and Pres. Board of Aldermen.
Approved February 20, 1841.
John Cox, Mayor.